The Case was continued untill Wednesday the Twenty first Ins4 at Ten o Clock A. M. by consent of the parties.
and continued untill Thursday the Twenty Ninth Instant at Ten 0 Clock A. M.
and opened accordingly, and the Libel was read. The Respondent pray’s for a continuance Accordingly the Court was Adjourned untill Thursday the Twelfth of September next at Ten o Clock A. M.
on Thursday the 12th of Septn 1751 The Court was opened and the Libel was read. The Respondent made a Plea. Viz4
and the Court was adjourned untill further Notice.
Having fully Consider’d the Libel of John Chadwick against Christopher Clarke, it Appears to me that the Appellants Demand is more than the Customary price for Piloting Such a Vessell and at Such a Season of the Year. 1 therefore Decree that he the s4 John Chadwick have and Recover of the s4 Christopher Clark for the sd Pilotage the Sum of Thirty Five Pounds in Bills of Publick Credit of this Colony of the Old Tenor, and that he the Respondent also pay the Cost of this Court
S Wickham D: Judge
Cost on Libel Chadwick vs Chr Clarke — Viz4
Filing and allow® Libel £2.10
Citation and Service 1.16
Enactment and Bale Bond . 16
Libel and Adv° Fees 3.10
Summons and Summoning Evidences 4. 8
4 Adj ournments 12.16
Decree etc 6.
Filing papers etc .16
£32-12
Judge £15-1°
Regr 9- 4
Mars1 4. 8
Advo 3.10
£32-12